DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 8, 10 & 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Noishiki et al. (US 2014/0166137).
Regarding claim 1, Noishiki et al. teach:
1. A fluid flow-passage device (1) in which a plurality of fluid flow-passages (2) which extend in parallel to each other (see Figs. 2, 3, 15 & ¶ 0032 for example) and through each of which a fluid is made to flow are formed, comprising: 
a body having a plurality of substrates laminated together (¶ 0003+) in a predetermined lamination direction which is a thickness direction of the substrates (¶ 0027); and 
a plurality of lids (e.g., first lid section (first header 6) & second lid section (second header 8)), each of which is removably attachable to the body (¶ 0007, 0051, 0054+), 
wherein each of the plurality of fluid flow-passages includes: 
a first fluid flow-passage (see annotated Fig. 15 for example) formed between only a first two substrates of the plurality of substrates (see annotated Fig. 7 for example) in contact with each other in the lamination direction (see Figs. 5 & 7 for example); 
a second fluid flow-passage (see annotated Fig. 15 for example) formed between only a second two substrates of the plurality of substrates (see annotated Fig. 7 for example) in contact with each other in the lamination direction, wherein the second two substrates are not the first two substrates (see annotated Fig. 7 for example), the second fluid flow-passage being disposed at a position in the lamination direction different from that of the first fluid flow-passage (see Figs. 5 & 7 for example), and positioned on a downstream side with respect to the first fluid flow-passage in the direction in which the fluid flows (see Fig. 15 for example); and 
a third fluid flow-passage (see annotated Fig. 15 for example), which connects a downstream end of the first fluid flow-passage and an upstream end of the second fluid flow-passage with each other in the lamination direction (see Figs. 3 & 15 for example), 
wherein an upstream end of the first fluid flow-passage extends to one side surface of at least one of the first two substrates and the downstream end of the first fluid flow-passage extends to another side surface of at least one of the first two substrates (see Fig. 15 for example), 
wherein the upstream end of the second fluid flow-passage extends to one side surface of at least one of the second two substrates and the downstream end of the second fluid flow-passage extends to another side surface of at least one of the second two substrates (see Fig. 15 for example), and 
wherein the plurality of lids include: 
a first lid (6) covering the upstream end of the first fluid flow-passage and the downstream end of the second fluid flow-passage in a state in which the first lid is attached to the body (see annotated Fig. 15 for example); and 
a second lid (8) covering the downstream end of the first fluid flow-passage and the upstream end of the second fluid flow-passage in a state in which the second lid is attached to the body (see annotated Fig. 15 for example).  


    PNG
    media_image1.png
    1082
    1578
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1140
    1323
    media_image2.png
    Greyscale

Regarding claims 2-5, 7, 8, 10 & 11, Noishiki et al. teach:
2. The fluid flow-passage device according to claim 1, wherein the third fluid flow-passage is formed between the second lid and the body (see Fig. 15 for example).  
3. The fluid flow-passage device according to claim 2, wherein the third fluid flow-passage is formed by the second lid covering a groove (6e) formed on a side surface of the body (see ¶ 0052 & Fig. 8 for example).  
4. The fluid flow-passage device according to claim 1, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end thereof toward the downstream end thereof (see Figs. 3 & 15 for example).  
5. The fluid flow-passage device according to claim 1, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see annotated Figs. 7 & 15 for example).  
7. The fluid flow-passage device according to claim 2, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end thereof toward the downstream end thereof (see Figs. 3 & 15 for example).  
8. The fluid flow-passage device according to claim 2, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see annotated Figs. 7 & 15 for example).  
10. The fluid flow-passage device according to claim 3, wherein at least one of the first fluid flow-passage and the second fluid flow-passage linearly extends from the upstream end thereof toward the downstream end thereof (see Figs. 3 & 15 for example).  
11. The fluid flow-passage device according to claim 3, wherein the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see annotated Figs. 7 & 15 for example).  

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Drawings objections & 35 USC § 112 rejections have been withdrawn.
In response to the Applicant’s argument that “Noishiki does not disclose or suggest that the upstream end and the downstream end of a first fluid flow-passage 40 each extends to a side surface of at least one of a first two substrates 21, 22 (as shown in Figs. 5 and 7 of the present application) and the upstream end and the downstream end of the second fluid flow-passage 42 each extends to a side surface of at least one of a second two substrates 23, 24 (as shown in Figs. 5 and 11 of the present application), wherein the second two substrates 23, 24 are not the first two substrates 21, 22”, Examiner disagrees.
Noishiki et al. teach, among other things, a first fluid flow-passage (see annotated Fig. 15 for example) formed between only a first two substrates of the plurality of substrates (see annotated Fig. 7 for example) in contact with each other in the lamination direction (see Figs. 5 & 7 for example); a second fluid flow-passage (see annotated Fig. 15 for example) formed between only a second two substrates of the plurality of substrates (see annotated Fig. 7 for example) in contact with each other in the lamination direction, wherein the second two substrates are not the first two substrates (see annotated Fig. 7 for example), the second fluid flow-passage being disposed at a position in the lamination direction different from that of the first fluid flow-passage (see Figs. 5 & 7 for example), and positioned on a downstream side with respect to the first fluid flow-passage in the direction in which the fluid flows (see Fig. 15 for example); wherein an upstream end of the first fluid flow-passage extends to one side surface of at least one of the first two substrates and the downstream end of the first fluid flow-passage extends to another side surface of at least one of the first two substrates (see Fig. 15 for example), wherein the upstream end of the second fluid flow-passage extends to one side surface of at least one of the second two substrates and the downstream end of the second fluid flow-passage extends to another side surface of at least one of the second two substrates (see Fig. 15 for example).

    PNG
    media_image1.png
    1082
    1578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1140
    1323
    media_image2.png
    Greyscale

In response to the Applicant’s argument that “Noishiki does not disclose that the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction”, Examiner notes that Noishiki et al. teach the downstream end of the second fluid flow-passage is formed at a position different from the upstream end of the first fluid flow-passage as viewed in the lamination direction (see annotated Figs. 7 & 15 for example). 
35 USC § 103 rejections as being unpatentable over Matsuoka et al. (US 2013/0233525) have been withdrawn.
Applicant is thanked for their thoughtful amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798